UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 96-6120



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

         versus


WANI REASHA LOGAN,

                                           Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. N. Carlton Tilley, Jr.,
District Judge. (CR-92-56-G, CA-94-601-2)


Submitted:   May 26, 1998                  Decided:   June 3, 1998


Before MURNAGHAN and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wani Reasha Logan, Appellant Pro Se. Sandra Jane Hairston, As-
sistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's orders denying his

motion filed under 28 U.S.C. § 2255 (1994) (current version at 28

U.S.C.A. § 2255 (West 1994 & Supp. 1998)), and denying his motion

for reconsideration. We previously remanded a portion of this case

to the district court for consideration of Appellant's challenge to
his conviction under 18 U.S.C.A. § 924(c) (West Supp. 1998), in

light of the Supreme Court's holding in Bailey v. United States,
516 U.S. 137 (1995). On remand, the district court vacated Appel-

lant's § 924(c) conviction and dismissed the relevant count in the

indictment. The district court's decision on remand disposes of one
the claims Appellant presented on appeal.

     As to Appellant's remaining claims, we have reviewed the rec-

ord and the district court's opinion accepting the recommendation
of the magistrate judge and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. United States v.

Logan, Nos. CR-92-56-G, CA-94-601-2 (M.D.N.C. July 5 & Dec. 11,

1995). See Lindh v. Murphy, 521 U.S. ___, 65 U.S.L.W. 4557 (U.S.
June 23, 1997) (No. 96-6298). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED



                                2